 CONE MILLS CORPORATIONCone Mills CorporationandTextileWorkers Unionof America,AFL-CIO. Cases 11-CA-3242 andI1-CA-3262November 2, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND BROWNOn August 2, 1967, Trial Examiner Sidney Sher-man issued his Decision in the above-entitled case,finding that the Respondent had not engaged in anyunfair labor practices alleged in the complaint andrecommending that the complaint be dismissed inits entirety, as set forth in the attached Trial Ex-aminer's Decision. Thereafter, the General Coun-sel filed exceptions to the Decision and a support-ing brief. The Respondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.TRIAL EXAMINER'S DECISIONSIDNEYSHERMAN,TrialExaminer:The instantcharges were served on Respondent on February 16 andMarch 10, 1967.' The consolidated complaint issued onApril 26, and the case was heard on June 19. The onlymatter litigated was alleged discrimination against Slate.Briefs were filed after the hearing.Upon the entire record,2 including my observation ofthe witnesses, I adopt the following findings.1.THE RESPONDENTCone Mills Corporation,herein called Respondent, isa corporationengaged in the processing,printing, andAll dates herein refer to 1967, unless otherwise stated2Typographical errors in the transcript are hereby ordered corrected asfollowsP 55, 1 2-"had had" should read "had heard", p 59, I20-change "mulley" to "mother "'Although the complaint alleged numerous other violations, noevidence was offered in support thereof.69finishing of textile products at its several plants in theState of North Carolina, including its White Oak plant,which is the only one here involved.Respondent annuallyreceives from out-of-State points materials valued in ex-cess of $100,000. It is engaged in commerce under theAct.It.THE UNIONTextile Workers Union of America, AFL-CIO,hereincalled the Union,is a labor organizationunder the Act.III.THE UNFAIR LABOR PRACTICESThe onlyissue litigated at the hearing was whetherSlate's 3-daysuspension from work violated Section8(a)(3) and(1) of the Act."A. Sequence of EventsSlate,who had been in Respondent's employ for 26years, had been a shop steward for the Union, a memberof its negotiating committee, and the author of severalitems in union publications, one of which, appearing onJanuary 30, 1967, appealed to workers not to cross picketlines incase of a strike. When, on February 5, the Uniondid call a strike, Slate acted as a picket captain. The strikeended on February 9, and Slate returned to work the nextday.On February 11, while in the plant washroom, hemade an opprobrious comment in the presence of anotheremployee, Chandler, about the fact that he had workeddouble shifts during the strike. The exact nature of thecomment is disputed, but it is agreed that it included thethought that one who would do such a thing should have"died" or "dropped dead." Chandler's father, also an em-ployee of Respondent, was informed of this incident andcomplained to management about it early in the morningof the 12th. After questioning the younger Chandler, andobtaining his version, Respondent suspended Slate for 3days, and, when he returned to work, issueda warningnotice to him for "intimidatinga fellow employee whileon company premises." Rule 4 of Respondent's plantrules provides for immediate suspension or discharge forthe following conduct-Abuse of Fellow EmployeesThreatening, coercing, intimidating or interferingwith fellow-employees while on company premises.B.DiscussionWhile the matter was not fully developed at the hear-ing, it appears that at the time of the foregoing incidenttheUnion was recognized by, and bargaining with,Respondent, and that since 1952, Respondent has hadcontractual relations with the Union for all of its sevenplants, including the one here involved;" and, the GeneralCounsel did not offer any substantial evidence of union"See references to such bargaining in G C Exh 2, and Resp. Exh. 2.See also the Trial Examiner's Decision inCone Mills Corporation,Cases11-CA-3036 and 11-CA-3038, issued July 12, 1967 [169 NLRBNo 59], which appears to be the only other unfair labor practice pro-ceeding against Respondent168 NLRB No. 14 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDanimus,in general, or of any animus toward Slate, in par-ticular.As to the circumstances leading up to his suspension,Slate testified that during the morning of February 10, heentered the plant washroom and saw Chandler there withanother employee, Blackman, who remarked to Slate thatChandler had worked "20 hours straight" during therecent strike, eliciting from the witness the comment that,if Chandler worked 20 hours straight during the strike, heought to drop dead. Blackman fully corroborated this ver-sion.Chandler's version differed radically in that, for onething, he denied that Blackman was even present. Ac-cording to Chandler, the only third person in the roomwas Smith, and Slate's remarks were elicited by aninquiry by Smith of Slate as to when there would beanother strike. Chandler testified that Slate rejoined, "Wemight go on a strike next week. And right there is a damns-o-b-m-f-r come in here and work 20 hours a day.Chandler added that, when he observed at this point thathe had not worked on February 9 because his "brother'slittlebaby died. 116 Slate remarked "You ought to havedied, too."While admitting that Chandler made somereference to the fact that he had not worked on the 9thbecause he had to attend a funeral, Slate denied that hemade any comment on that fact. Smith acknowledged thathe had been in the washroom on the occasion in question,but insisted that he did not pay any attention to any con-versation that went on and did not hear anything thatmight have been said by Slate or Chandler, nor could hesay whether Blackman was present at the time.The elder Chandler testified that, having learned of theincident on February 10, he reported early the nextmorningto one of Slate's supervisors, Turner, that Slatehad called his son a "m-f-g, skinny s-o-b." Turner sub-stantially confirmed that he had received such a reportfrom the father, and that, when he questioned the sonabout the matter, he attributed to Slate substantially thesame epithets and comments as were related in theforegoing testimony by young Chandler. Turner there-upon notified Slate that he was suspended pendingfurther notice.Any attempt to resolve the foregoing conflictingtestimony encounters vexing problems. As Blackmanwas not a union member and had, himself, worked behindthe picket line during the strike, he would seem to have noulterior motive for testifying falsely in support of Slate.On the other hand, no reason appears why young Chan-dler would falsely attribute to Slate such lurid epithets asare here involved. He was a reserved, diffident individual,and, apart from anything else, the malicious fabrication ofobscenities seemed out of keeping with his character.Yet, if as young Chandler testified, Slate's offensive re-mark was addressed to Smith in response to his inquiringabout the timing of the next strike, it is not understand-able why Smith insisted that he paid no attention to, anddid not hear, any remarks that might have been made bySlate or Chandler.Fortunately, under the view that I take of the matter, itis not necessary to decide which, if any, of the foregoingwitnesses was guilty of perjury, for, even if one creditsSlate's version, I am not satisfied that a violation of theAct has been proved.The General Counsel seems to rely essentially on twoalternative contentions, which may be characterized asthe "mistake theory" and the "pretext theory." TheGeneral Counsel's "mistake" theory involves the appli-cation of the rule ofBurnup and Simms,'where the courtaffirmed the Board's finding that an employer violatedSection 8(a)(1) of the Act by the discharge of union so-licitors, even though the employer acted on a good faithbut mistaken belief that they had used coercive tactics.There the court stated:In sum, Section 8(a)(1) is violated if it is shown thatthe discharged employee was at the time engaged ina protected activity, that the employer knew it wassuch, that the basis of the discharge was an allegedact of misconduct in the course of that activity, andthat the employee was not, in fact, guilty of thatmisconduct.For the purpose of the instant contention, it is assumedthat Slate was suspended for misconduct connected witha protected concerted activity," and the only issue iswhether he was in fact guilty of such misconduct. TheGeneral Counsel appears to contend that he was not,because he was suspended for addressing "obscenities"to Chandler, which were not in fact uttered. However,this contention overlooks the fact that the reason forSlate's suspension in his warning notice was not the useof obscene language but "intimidating" a fellow em-ployee, and there is no preponderance of evidence thatany lurid epithets uttered by Slate were a factor in hisdischarge. The General Counsel next contends that, inany case, Slate's admitted "drop dead" remark was notintimidating, pointing out that, although Turner testifiedthat he regarded Slate's remark to Chandler as objec-tionable because it might "scare" him from coming towork, he did in fact report for work on the 1 1 th. How-ever, Turner may well have had in mind that tenor ofSlate's remark, rather that its actual effect, and, in anyevent, whether the remark was or was not properly clas-sified as a breach of the plant rule against intimidation isnot controlling here.What is controlling is that Slate did, in effect, expressa wish for the death of a fellow employee, and there is nopreponderance of evidences that he was suspended forobscenities allegedly uttered at the same time rather thanfor the expression of such wish.The General Counsel's alternative, "pretext" conten-tion appears to be that, even if Slate made the remarks at-tributed to him, with or without the various lurid epithets,the true reason for his suspension was not such miscon-duct but his prominence as a union adherent. As alreadynoted, Slate had served the Union in various capacitiesand had been a picket captain during the recent strike. Itis apparently the General Counsel's view that, when thewashroom incident was reported by Chandler, Respond-5All the elisions are mine6 It is not clear from Chandler's testimony what prompted him to men-tion this. However,Slate's testimony suggests that it might have beenprompted by a comment by Blackman that Chandler was so fatigued byhis long hours of work during the stoke that he had to stay home and reston the 9th7N.L R B.v. Burnup and Simms,Inc.,379 U.S 219The General Counsel's view is that Slate was engaged in a protectedconcerted activity in expressing his disapproval of Chandler's strikebreak-ing activity9Under the rule ofBurnup and Simms, supra,the General Counsel hasthe burden of proving that the employee was not in fact guilty of themisconduct for which he was disciplined. SeeRubin Bros Footwear, Inc,99 NLRB 610. CONE MILLS CORPORATIONent saw an opportunity to visit reprisal upon Slate for hisunion activity, under the guise of disciplinary action forviolating a plant rule. The General Counsel cites certainevidence indicating that Respondent failed to conductany investigation of the incident before suspending Slate,although he requested such an investigation. However, itis clear that Respondent did investigate the matter duringhis suspension,10 and Turner testified, in effect, withoutcontradiction, that it is Respondent's usual practice,when some breach of a plant rule is reported, summarilyto suspend the employee or employees involved pendinginvestigation.Moreover, there is no other evidence thatRespondent's action toward Slate involved any disparatetreatment," and the circumstances next discussed are dif-ficult to reconcile with the General Counsel's "pretext"contention:(1)Although, under the terms of the plant rule deemedto have been violated by him, Slate might have beendischarged, he was given only a 3-day suspension. Suchrestraint on the part of Respondent is not characteristicof an employer who is seeking a pretext for discrimina-tion.(2)According to Slate's own testimony, when he wasrecalled by Respondent on February 15, he rejectedRespondent's request that he sign the warning notice is-sued to him, and, when he indicated reluctance to return10Turner interviewed Smith, who professed not to have heard Slate'sremarks, and Blackman admitted that Supervisor Fuller questioned himabout the incident during Slate's suspension.71to work because of apprehension that he might again bedisciplined on the basis of an unverified complaint byanother employee, Honeycutt, one of Respondent'shigher echelon supervisors, assured him that this wouldnot be the case, and countered Slate's reiteration of thesame theme with repeated assurances that any futurecomplaint against him would be promptly investigated,and with urgent requests that he return to work. HadRespondent borne him any ill will because of his unionactivities, itwould have been a simple matter for it toseize upon his chip-on-the-shoulder attitude, particularlyhis refusal to sign the warning notice, as a pretext forfurther suspension or discharge, or to construe his ap-parent reluctance to return to work as a resignation of hisjob. Instead, as is clear from Slate's own account, farfrom resenting his attitude, Respondent made strenuousefforts to appease him and to overcome his objection toreturning to work.Under all the foregoing circumstances, I do not deemit to have been proved that Slate's suspension was inreprisal for his prominent role in the Union's activities.12RECOMMENDED ORDERIt is hereby ordered that the complaint herein bedismissed in its entirety.i ITurner testified that he knew of no other instance where an employeehad engaged in comparable misconduct11Cf DavisWholesale Co Inc,165 NLRB 297